Citation Nr: 1201489	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  04-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:  Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In an October 2008 decision, the Board denied the claim for service connection for a back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision, the Court vacated the Board's October 2008 decision as to the Veteran's claim for service connection for a back disability.  

In September 2008, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In February 2007, the Veteran had a VA examination.  The VA examiner diagnosed degenerative arthritis of the lumbar spine with radiculopathy, pain and limitation of movement.  The examiner opined that it is less likely that the Veteran's low back disability is related to a claimed in-service back injury and that it was at least as likely as not that his low back disability is related to a 1990 car accident.  

In the December 2010 decision, the Court noted that the Board relied on the February 2007 VA examination to deny service connection for the Veteran's back disability.  The Court found that the VA examiner's opinion was conclusory and failed to provide an analysis that would allow the Board to weigh the opinion against those of other examiners.  Citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), noted that a VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  The Court determined that the VA examination afforded the Veteran was inadequate, as it did not provide a rationale for its conclusion as required by law.  As the VA examination of record is inadequate, the Board finds that the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his back.  The examination should be performed by a physician with appropriate expertise to provide an opinion regarding the etiology of the Veteran's back disability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

2.  The examiner should diagnose any current back disability.  The examiner should provide an opinion as to whether the Veteran's current back disability is at least as likely as not (50 percent or greater likelihood) related to the claimed back injury in service when the Veteran was lifting sandbags and was seen for testicular strain.  The examiner should provide a detailed rationale for the opinion.  The examiner's opinion should specifically explain why a particular cause of the Veteran's back disability is favored or disfavored.  

3.  Following the completion of the requested action, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



